Title: From Benjamin Franklin to Thomas Coombe, 6 April 1773
From: Franklin, Benjamin
To: Coombe, Thomas


Dear Friend,
London, April 6. 1773
I receiv’d a few welcome Lines from you acquainting me with your safe Arrival at Philada. and promising me a long Letter, which I suppose has miscarried. So I know nothing of your Reception and Engagements, your Views, Pursuits or Studies, or what would please you best from hence, new Poetry or new Sermons; for the better Chance therefore of hitting your Taste, I send you a Sample of each perhaps the best we have had since Pope and Tillotson. The Poetry is allow’d by the Wits here, to be neat classical Satyr. Finding a vacant Niche in it, I have with my Pen stuck up there a certain Enemy of America. The just, liberal, and benevolent Sentiments in my Friend the Bishop’s Sermon do honour both to his Head and Heart; and the more, as he knows the Doctrine cannot be relish’d at Court, and therefore cannot conduce to his Promotion. My Respects to your good Father, and believe me ever Your affectionate Friend
B Franklin

Give me leave to recommend to your Acquaintance and Civilities, the Bearer Mr. Robert Hare, who bears an excellent Character here, and has Views of Settling in America.
Mr Coombe
per Loxley

